    Case 1:12-cv-01567-CCC Document 215 Filed 04/16/21 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF PENNSYLVANIA,              :   CIVIL ACTION – LAW
PENNSYLVANIA GAME                          :
COMMISSION,                                :   CASE NO. 1:12-CV-1567
                                           :
         Plaintiff,                        :   JUDGE: Christopher C. Conner
                                           :
         v.                                :
                                           :
THOMAS E. PROCTOR HEIRS TRUST and          :
the MARGARET O.F. PROCTOR TRUST,           :
                                           :
         Defendants.                       :   [Electronically Filed]

APPENDIX IN SUPPORT OF PLAINTIFF’S BENCH MEMORANDUM
          REGARDING EVIDENTIARY OBJECTIONS




                                Bradley C. Bechtel, Chief Counsel
                                PA No. 49681
                                W. Creigh Martson, Assistant Counsel
                                PA No. 94759
                                2001 Elmerton Ave.
                                Harrisburg, PA 17110-9797
                                (717) 783-6530
                                brbechtel@pa.gov
                                wmartson@pa.gov
                                Attorneys for Plaintiff
       Case 1:12-cv-01567-CCC Document 215 Filed 04/16/21 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I certify that on April 16, 2021, I filed the attached document with the Court’s

ECF system such that all counsel of record will be served automatically.



                                             s/Bradley C. Bechtel
                                             Bradley C. Bechtel
